Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Haris Zaheer Bajwa on 6/19/2022.

The application has been amended as follows: 
Please amend the last three lines of claim 15 as follows:
intensities of a plurality of pixels of the second image; 
	calculate a light intensity difference by subtracting the first average light intensity from the second average light intensity; and
	wherein the non-transitory computer readable medium further stores a correlation between the light intensity difference and the bilirubin concentration, the processor further configured to determine the bilirubin concentration based on the correlation between the bilirubin concentration and the light intensity difference.

Please cancel claim 16.

Please amend the first line of claim 18 to state:
The system according to claim [[16]]15, wherein the correlation between the

Reasons for Allowance
Applicant’s arguments filed 6/30/2022 have been fully considered.  The applicant has elected claims 15-18 without traverse; corrected objections to the drawings, specification, and claims; corrected the 112(b) and 101 rejections with claims 15-18; and overcome the 103 rejections by incorporating all of the elements of claim 17 into claim 15 in response to the Non-Final Office Action mailed 3/28/2022.
Claims 15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The sole remaining independent claim is claim 15.  Claim 15 requires A system for measuring bilirubin concentration in a sample, the system comprising: a testing chamber comprising a light-tight enclosure; a sensing element removably disposed within the testing chamber, the sensing element comprising: a bacterial cellulose nanopaper; and a plurality of carbon dots embedded within the bacterial cellulose nanopaper, wherein a top surface of the sensing element is configured to hold a deposit of the sample; at least one UV light source disposed within the testing chamber, the at least one UV light source configured to irradiate UV light onto the top surface of the sensing element; at least one visible light source disposed within the testing chamber, the at least one visible light source configured to irradiate visible light with a wavelength between 470 nm and 490 nm onto the top surface of the sensing element; an image capturing device disposed within the testing chamber, the image capturing device configured to capture images of the top surface of the sensing element; and a processing unit coupled with the at least one UV light source, the at least one visible light source, and the image capturing device, the processing unit comprising: one or more processors; and a non-transitory computer readable medium coupled with the one or more processors, the non-transitory computer readable medium configured to store executable instructions to cause the one or more processors to: irradiate the top surface of the sensing element with UV light by turning the at least one UV light source on; obtain a first image of the top surface of the sensing element utilizing the image capturing device; irradiate the top surface of the sensing element with visible light by turning the at least one visible light source on for a duration between 1 and 10 minutes; obtain a second image of the top surface of the sensing element utilizing the image capturing device; convert the first image to a first grayscale image; convert the second image to a second grayscale image; calculate a first average light intensity of the first image by averaging light intensities of a plurality of pixels of the first image; calculate a second average light intensity of the second image by averaging light intensities of a plurality of pixels of the second image; calculate a light intensity difference by subtracting the first average light intensity from the second average light intensity; and wherein the non-transitory computer readable medium further stores a correlation between the light intensity difference and the bilirubin concentration, the processor further configured to determine the bilirubin concentration based on the correlation between the bilirubin concentration and the light intensity difference.
The closest prior art of record is Ewart et al. (US 20130161190 A1) in view of Anjana, R. R., J. S. Anjali Devi, M. Jayasree, R. S. Aparna, B. Aswathy, G. L. Praveen, G. M. Lekha, and George Sony. "S, N-doped carbon dots as a fluorescent probe for bilirubin." Microchimica Acta 185, no. 1 (2018): 1-11. in further view of Morales-Narváez, Eden, Hamed Golmohammadi, Tina Naghdi, Hossein Yousefi, Uliana Kostiv, Daniel Horák, Nahid Pourreza, and Arben Merkoçi. "Nanopaper as an optical sensing platform." ACS nano 9, no. 7 (2015): 7296-7305.
Ewart teaches a device that can be used to measure bilirubin (Par. 70) A system for measuring bilirubin concentration in a sample, inserted into a housing that blocks external light (Par. 60) the system comprising: a testing chamber comprising a light-tight enclosure; a sensing element removably disposed within the testing chamber, with a source that can include UV (Par. 68) at least one UV light source disposed within the testing chamber, the at least one UV light source configured to irradiate UV light onto the top surface of the sensing element; or multiple wavelengths including in the visual range (Par. 70 & 91) at least one visible light source disposed within the testing chamber, the at least one visible light source configured to irradiate visible light with a wavelength between 470 nm and 490 nm onto the top surface of the sensing element; an optical imager (Par. 62) an image capturing device disposed within the testing chamber, the image capturing device configured to capture images of the top surface of the sensing element; a control module for performing optical tests (Par. 138-139) and a processing unit coupled with the at least one UV light source, the at least one visible light source, and the image capturing device, the processing unit comprising: one or more processors; and a memory coupled with the one or more processors, the memory configured to store executable instructions to cause the one or more processors to: irradiate the top surface of the sensing element with UV light by turning the at least one UV light source on; obtain a first image of the top surface of the sensing element utilizing the image capturing device; irradiate the top surface of the sensing element with visible light by turning the at least one visible light source on; obtain a second image of the top surface of the sensing element utilizing the image capturing device; with a grayscale optical imager (Par. 73) convert the first image to a first grayscale image; convert the second image to a second grayscale image; pixel values are integrated across a rectangular area and a difference is generated by subtracting the developed image from the wet-up image (Par. 141) calculate a first average light intensity of the first image by averaging light intensities of a plurality of pixels of the first image; calculate a second average light intensity of the second image by averaging light intensities of a plurality of pixels of the second image; and calculate a light intensity difference by subtracting the first average light intensity from the second average light intensity, and determining the concentration of the analyte from the optical signal (Par. 65) and wherein the non-transitory computer readable medium further stores a correlation between the light intensity difference and the bilirubin concentration, the processor further configured to determine the bilirubin concentration based on the correlation between the bilirubin concentration and the light intensity difference.  It is noted that the order of averaging and taking the difference has no effect on the result.  The device can have a paper or nitrocellulose portion onto which the analyte is immobilized (Par. 76) and the fluorescent label can be chosen to meet the detector range (Par. 77 & 87) but Ewart does not appear to explicitly disclose where the substrate is bacterial cellulose or carbon dots as labels.
However, Anjana teaches carbon dots on paper for the detection of bilirubin (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ewart to use carbon dots as labels based on the teaching of Anjana because the carbon dots “exhibit significant selectivity and sensitivity for bilirubin” (Abstract).
Furthermore, Morales-Narváez teaches the use of bacterial cellulose as a substrate for carbon dots (p. 7298 Left Col.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ewart and Anjana to use bacterial cellulose as substrate based on the teaching of Morales-Narváez because “Bacterial cellulose nanopaper (BC) is a multifunctional material known for numerous desirable properties: sustainability, biocompatibility, biodegradability, optical transparency, thermal properties, flexibility, high mechanical strength, hydrophilicity, high porosity, broad chemical-modification capabilities and high surface area” (Abstract).
However, the combination of Ewart, Anjana, and Morales-Narváez does not teach or suggest the limitation that the irradiation of the top surface of the sensing element with visible light by turning the at least one visible light source on occur for a duration between 1 and 10 minutes.
Claim 18 depends from claim 15 and is directed to the same invention, and thus is also allowable for the reasons set forth above.
It is noted that claim 16 was incorporated into claim 15 to avoid an indefiniteness issue, as claim 15 was directed to a system for measuring bilirubin, but there was no step of actually measuring bilirubin in the control scheme making it unclear how bilirubin measuring was done by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796      

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796